October 31, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      ELIZABETH OKORAFOR, Appellant

NO. 14-12-01075-CV                          V.

                 UNCLE SAM & ASSOCIATES, INC., Appellee
                    ________________________________

       Today the Court heard appellant’s motion to dismiss the appeal from the
judgment signed by the court below on October 17, 2012 because the parties have
settled the case. Having considered the motion and found it meritorious, we order
the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Elizabeth Okorafor.
We order that both parties to pay their own cost incurred on appeal.
We order that mandate be issued immediately.
We further order this decision certified below for observance.